Case 1:18-cr-20546-DPG Document 35 Entered on FLSD Docket 02/14/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 18-20546-CR-GAYLES

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   ASIF UDDIN,

         Defendant.
  ___________________________________/

         JOINT MOTION TO CONTINUE SENTENCING FOR REASONS STATED AT
        NOVEMBER 6, 2018 STATUS CONFERENCE BASED ON RESCHEDULING OF
                                RELATED TRIAL

          The United States of America and Defendant Asif Uddin, by and through undersigned

  counsel, jointly move the Court to continue the sentencing in the above-captioned matter to a date

  after May 28, 2019, and in support thereof state as follows:

          1.     Defendant Asif Uddin was charged via Information and entered a plea of guilty on

  August 30, 2018. Sentencing was initially scheduled for November 9, 2018. However, the parties

  jointly moved to continue the sentencing to a date after Dr. Uddin’s anticipated testimony as a key

  witness in the case of United States v. Senthil Ramamurthy, 18-cr-20710-Altonaga. The Court

  granted the motion at a status conference on November 6, 2018, concluding that, in light of the

  unique circumstances of Dr. Uddin’s case, the Court would “be better informed” in making a

  sentencing determination after the conclusion of the Ramamurthy trial. Tr. Nov. 6, 2018 Hr’g 9:2-

  4 (Exh. A). A superseding indictment was filed in the Ramamurthy case, and yesterday, February

  13, 2019, trial was rescheduled to take place in the trial period beginning on May 28, 2019. No

  further continuances are expected. The same circumstances exist that led the parties to initially
Case 1:18-cr-20546-DPG Document 35 Entered on FLSD Docket 02/14/2019 Page 2 of 5



  request and the Court to grant a continuance of the sentencing to after the Ramamurthy trial.

  Therefore, the parties jointly request that the Court continue the sentencing to a date after the newly

  rescheduled Ramamurthy trial.

         2.      The facts of this case separate it from the standard one in which an extension is

  requested. As the parties discussed at the November 2018 status conference, Dr. Uddin has

  cooperated extensively with the United States, providing valuable information about a variety of

  topics and directly leading to the indictment of Senthil Ramamurthy, who has been described by

  the government as being “at the apex” of the charged scheme. Exh. A at 7:16-17. The United

  States has not agreed to any downward departure or variance and has made no decision at this time

  about whether to seek a reduction based on Dr. Uddin’s cooperation as such cooperation is not yet

  complete and cannot be completed until the trial. However, the United States has indicated that it

  does anticipate seeking such a reduction. Exh. A at 7:18-22.

         3.      Conducting Dr. Uddin’s sentence before the trial in Ramamurthy could prevent his

  cooperation from being fully incorporated in any final sentence. This is particularly concerning in

  Dr. Uddin’s case because Dr. Uddin’s cooperation could very well be the difference in determining

  whether his sentence is custodial. Dr. Uddin’s advisory guideline range has a low end of 24 months

  before any credit is given for cooperation or any requests for downward departure or variances by

  Dr. Uddin are considered.

         4.      In addition, Dr. Uddin’s career is at stake. As discussed at the November hearing

  and detailed in Dr. Uddin’s Sentencing Memorandum, Dr. Uddin is currently a medical resident

  at the University of Kansas and is addressing various issues relating to the impact of his plea and

  sentencing on his medical license, his ability to continue as a medical resident, and his overall

  professional standing. If he is sentenced to a custodial sentence before his cooperation can be taken
                                                    2
Case 1:18-cr-20546-DPG Document 35 Entered on FLSD Docket 02/14/2019 Page 3 of 5



  into account, his medical career could be brought to an end, even if that sentence is later reduced

  to a non-custodial one.

          5.      When presented with all of these factors at the November 6, 2018 status conference,

  the Court granted the requested continuance of the sentencing until after the Ramamurthy trial,

  stating among other conclusions that it would “be better informed under these circumstances in

  late February,” after the conclusion of the Ramamurthy trial. Exh. A at 9:2-4.

          6.      All of the reasons to wait until after the trial remain the same as they did in

  November; all that has changed is the trial date.

          7.      Since Dr. Uddin has been so critical to the entire Ramamurthy case, it would be

  unfortunate if, through no fault or delay of his own, his cooperation and the continuance caused

  by the superseding indictment led to his being sentenced before the Court has full information at

  its disposal.

          8.      This Joint Motion is filed not for the purpose of delay, but for the reasons set forth

  herein, all of which can be elaborated upon if the Court so desires. Further, this Motion is being

  filed immediately after the scheduling order was issued in the Ramamurthy case yesterday,

  February 13, 2019.

          9.      To accommodate the issues set forth above, the United States and Dr. Uddin ask

  that the sentencing be continued to a date after the Ramamurthy trial, which is scheduled for the

  trial period beginning May 28, 2019.

          WHEREFORE, the United States and Asif Uddin respectfully request that the sentencing

  in the above-captioned case be continued to a date sometime after May 28, 2019.




                                                      3
Case 1:18-cr-20546-DPG Document 35 Entered on FLSD Docket 02/14/2019 Page 4 of 5



  Dated: February 14, 2019                 Respectfully Submitted,


   ARIANNA FAJARDO ORSHAN
   UNITED STATES ATTORNEY

   /s/Kevin J. Larsen                 /s/Gerald E. Greenberg
   KEVIN J. LARSEN                    GERALD E. GREENBERG
   United States Attorney’s Office    Florida Bar No. 440094
   kevin.larsen@usdoj.gov             ggreenberg@gsgpa.com
   Economic Crimes Section            MIKAYLA ESPINOSA
   99 N.E. 4th Street                 Florida Bar No. 1008227
   Miami, Florida 33132               mikaylaespinosa@gsgpa.com
   Telephone: (305) 961-9356          GELBER SCHACHTER & GREENBERG, P.A.
   Facsimile: (305) 530-6168          1221 Brickell Avenue, Suite 2010
                                      Miami, Florida 33131
   Counsel for the United States      Telephone: (305) 728-0950
                                      Facsimile: (305) 728-0951
                                      E-service: efilings@gsgpa.com

                                      Counsel for Defendant




                                       4
Case 1:18-cr-20546-DPG Document 35 Entered on FLSD Docket 02/14/2019 Page 5 of 5



                                   CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that on this 14th day of February, 2019, a true and correct copy of

  the foregoing is being electronically filed with the Clerk of the Court using the CM/ECF filing

  system. I also certify that the foregoing document is being served this date on all counsel of record

  or pro se parties on the attached Service List in the manner specified, either via transmission of

  Notices of Electronic Filing generated by the CM/ECF system or in some other authorized manner

  for those counsel or parties who are not authorized to receive electronically Notices of Electronic

  Filing.

                                           SERVICE LIST

   Kevin J. Larsen                                     Daren Grove
   United States Attorney’s Office                     Assistant United States Attorney
   kevin.larsen@usdoj.gov                              daren.grove@usdoj.gov
   Economic Crimes Section                             99 N.E. 4th Street - 7th Floor
   99 N.E. 4th Street                                  Miami, Florida 33132
   Miami, Florida 33132                                Telephone: (954) 660-5774
   Telephone: (305) 961-9356                           Facsimile: (954) 356-7180
   Facsimile: (305) 530-6168


   Nicole Pender
   United States Probation Officer
   nicole_pender@flsp.uscourts.gov
   400 N. Miami Avenue, 9th Floor South
   Miami, Florida 33128


                                                         /s/Gerald E. Greenberg
                                                         GERALD E. GREENBERG




                                                   5
